Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive.
In particular, applicant argues that Frey fails to teach the newly amended feature of claim 1: “determine whether a motion is detected within the motion detection area based on whether an image of the motion detection area is changed.” The examiner agrees that Frey does not teach this feature, However, applicant further argues that Landqvist fails to cure the deficiencies of Frey with respect to the newly amended feature. The examiner respectfully disagrees because Landqvist discloses detecting global motion on the basis of the captured video data (para [0012], [0047] and [0052]), moreover Landqvist is analogous art because in response to detecting such global motion of the imaging sensor, the higher video capturing frame rate may be applied (Landqvist, para [0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9-12, 14, 16, and 18 rejected under 35 U.S.C. 103 as being unpatentable over US 20150256749 A1 to Frey et al. (hereinafter ‘Frey’) in view of US 20160182866 A1 to Landqvist et al. (hereinafter ‘Landqvist’).

Regarding claim 1, Frey discloses an electronic device comprising: 
a display (para [0055]: touch displays); 
an image sensor configured to acquire an image (para [0057]: media capturing element); 
a processor configured to be operatively connected to the display and the image sensor (11 of fig. 1); and 
a memory configured to be operatively connected to the processor (para [0047]), 
wherein the memory is further configured to store instructions that, when executed, cause the processor to: 
control the image sensor to acquire a first image at a first frame rate (step 702 of fig. 7, para [0100]: the apparatus receives video information from a camera module such that the video information has a first frame rate; also para [0071]: viewfinder active), detect whether a specified function related to frame rate increase is activated (para [0071], [0073]-[0074]: the viewfinder includes options for the user to designate a particular region(s) within the video information as the frame rate designation region. Frey describes a user interface (para [0055]), but does not explicitly describe all available user interactions with the interface, but it is implicit, or at least obvious, that the user can instruct the device to record in a conventional recording mode (see para [0059]-[0060]) or a second mode with the abovementioned frame rate designation region(s). Therefore, when the user instructs the device to activate the set-up mode for controlling recording with the frame rate designation regions as described in para [0071], [0073]-[0074], the device would detect whether a specified function related to frame rate increase is activated. To further clarify, entering the set-up mode for designating regions to record with different frame rates meets the broadest reasonable interpretation of a specified function related to frame rate increase).
in response to the specified function being activated, control the display to display a visual indicator corresponding to a motion detection area on a preview screen, wherein the motion detection area is a partial area of a-the preview screen, corresponds to a predesignated position of the preview screen, and has a predesignated size (para [0014], [0068], [0073]-[0074], fig. 3A-3B: For example, the user may desire the frame rate designation region to be similar to the frame rate designation region represented by FIG. 3A, where representation of frame rate designation region 320 is in the upper region of representation of video information 300. In some circumstances, a user may wish to relocate and/or resize an existing frame rate designation region. Note, the display of the frame rate designation overlay may be considered to be performed ‘in response to’ the specified function of entering the frame rate region set up mode even though the user may perform additional operations of designating/resizing the region(s)) in accordance with the broadest reasonable interpretation of the claim because the ‘specified function’ is not clearly defined), 
determine whether a motion is detected within the motion detection area (step 704 of fig. 7 and para [0101]-[0102]: detecting an object within a frame rate designation region), and 
in response to detecting the motion within the motion detection area, control the image sensor, acquire a second image at a second frame rate faster than the first frame rate (step 706 of fig. 7 and para [0101]-[0102]: detecting an object within a frame rate designation region and capturing at a second frame). 
Although Frey discloses detecting motion based on detecting an object within a frame rate designation region (para [0101]-[0102]), Frey does not explicitly disclose detecting motion within the motion detection area based on whether an image of the motion detection area is changed.
However, in analogous art, Landqvist discloses detecting motion within the motion detection area based on whether an image of the motion detection area is changed (para [0047]: the detecting of motion may be based on image analysis and comparison processes which are iteratively repeated with each newly captured video frame; para [0052]: In some scenarios, also global motion of the imaging sensor may be detected, e.g., global motion due to a panning movement of the imaging sensor; para [0012]: detecting global motion … on the basis of the captured video data … In response to detecting motion of the imaging sensor, the higher video capturing frame rate may be applied in all parts of the overall imaging area).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the object-based motion detection of Frey in view of the above global motion detection of Landqvist in order to apply the higher video capturing frame rate in response to a panning shot (Landqvist, para [0052]).

Regarding claim 2, Frey discloses wherein the memory is configured to further store an instruction that causes the processor to notify a user that a motion detection using the motion detection area is being performed (para [0068], [0071] and fig. 3A: a partially transparent overlay 320 and textual indication 330 to indicate the motion detection zone. Also para [0071]: “this indication may help the user to determine which portion of the video information comprises the frame rate designation region”).

Regarding claim 3, Frey discloses wherein the memory is configured to further store instructions that cause the processor to change at least one of a size, a ratio, or a position of the motion detection area in response to an editing request for the motion detection area (para [0073]-[0074]: a user may wish to relocate and/or resize an existing frame rate designation region).  

Regarding claim 4, Frey modified by Landqvist discloses the electronic device as claimed in claim 1, and Landqvist further discloses wherein at least one sensor configured to detect movement of the electronic device (para [0012]: sensor), wherein the memory is configured to further store instructions that cause the processor to stop the detection of the motion within the motion detection area in response to detecting the movement of the electronic device via the at least one sensor (para [0048]-[0050] and figs. 2-3: motion detection sub-area; also para [0021]: “in response to detecting motion of the imaging sensor, apply the higher video capturing frame rate in all parts of the overall imaging area”. Note, therefore upon detection of the global motion, the higher frame rate is applied to the entire image area, and so there is no longer a need to perform motion detection in the sub-area, therefore it is implicit, or at least obvious, to stop motion detection of the sub-area in order to conserve computing resources).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the motion detection region of Frey in view of the above teachings of Landqvist by stopping the detection of motion in the motion detection area when not needed in order to conserve computing resources.

Regarding claim 7, Frey modified by Landqvist discloses the electronic device as claimed in claim 1, and Landqvist further discloses wherein the memory is configured to further store instructions that cause the processor to: 
track a moving path of an object, expect a moving path based on a tracking result, and move the motion detection area along the expected moving path (para [0048]-[0050] and figs. 2-3: characteristics of its movement, such as speed and/or direction of motion, may be identified … set the position and/or size of the subarea in a corresponding manner).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the motion detection region of Frey in view of the above tracking features of Landqvist in order to avoid excessive resource utilization by applying high quality imaging of a moving object in portions of the overall imaging area where it is necessary (Landqvist, para [0028]-[0029]).

Regarding claims 9-11, the recording method of claims 9-11 is rejected based on the same rationale as the electronic device of claims 1-3, respectively.

Regarding claims 12 and 14, the recording method of claims 12 and 14 is rejected based on the same rationale as the electronic device of claims 4 and 7, respectively.

Regarding claim 16, Frey modified by Landqvist discloses the electronic device as claimed in claim 1, and Landqvist further discloses wherein the memory is configured to further store instructions that cause the processor to move a focal point of the image sensor to the center of the motion detection area in response to detecting the motion within the motion detection area (para [0048]-[0050] and figs. 2-3: characteristics of its movement, such as speed and/or direction of motion, may be identified … set the position and/or size of the subarea in a corresponding manner).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the motion detection region of Frey in view of the above tracking features of Landqvist in order to avoid excessive resource utilization by applying high quality imaging of a moving object in portions of the overall imaging area where it is necessary (Landqvist, para [0028]-[0029]).

Regarding claim 18, Frey modified by Landqvist discloses the electronic device as claimed in claim 1, and Landqvist further discloses moving a focal point of the image sensor to the center of the motion detection area in response to detecting the motion within the motion detection area; and controlling the image sensor to acquire the second image based on the moved focal point (para [0048]-[0051] and figs. 2-3: characteristics of its movement, such as speed and/or direction of motion, may be identified … set the position and/or size of the subarea in a corresponding manner).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the motion detection region of Frey in view of the above tracking features of Landqvist in order to avoid excessive resource utilization by applying high quality imaging of a moving object in portions of the overall imaging area where it is necessary (Landqvist, para [0028]-[0029]).

Claims 5-6, 8, 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Landqvist, further in view of US 20100020222 A1 to Jones et al. (hereinafter ‘Jones’).

Regarding claim 5, modified Frey discloses the electronic device as claimed in claim 1, but fails to explicitly disclose wherein the memory is configured to further store instructions that cause the processor to set a focal point of the image sensor based on a center of the motion detection area.  
However, in analogous art, Jones teaches wherein the memory is configured to further store instructions that cause the processor to set a focal point of a metering area based on a center of the metering area (para [0025]-[0026] and figs. 1-2: The default automatic focus mode can set an exposure metering area to substantially full-frame and corresponding full-screen at block 205. The default automatic focus mode can set the focus area to a center of frame and corresponding center of the screen at block 206).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the designation of the motion detection region of modified Frey in view of the designation of the metering area of  Jones in order to automatically focus on the area of interest and improve ease of use.

Regarding claim 6, modified Frey discloses the electronic device as claimed in claim 1, and Frey further teaches configuring a second motion detection area larger than the first detection area for recording at a second frame rate (para [0086]).
Modified Frey fails to explicitly disclose moving the focal point of the image sensor so as to be larger than the motion detection area.  
However, in analogous art, Jones teaches moving the focal point of the image sensor based on the touch input (para [0025]-[0026] and figs. 1-2: The default automatic focus mode can set an exposure metering area to substantially full-frame and corresponding full-screen at block 205. The default automatic focus mode can set the focus area to a center of frame and corresponding center of the screen at block 206).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the designation of the larger motion detection region of modified Frey in view of the designation of the metering area of Jones in order to automatically focus on the area of interest and improve ease of use.

Regarding claim 8, modified Frey discloses the electronic device as claimed in claim 1, wherein the memory is configured to further store an instruction that causes the processor to, when a touch is detected at one side of the display while the motion is detected within the motion detection area, move the motion detection area 
However, modified Frey fails to explicitly disclose moving the focal point of the image sensor based on the touch input.
However, in analogous art, Jones teaches moving the focal point of the image sensor based on the touch input (para [0025]-[0026] and figs. 1-2: The default automatic focus mode can set an exposure metering area to substantially full-frame and corresponding full-screen at block 205. The default automatic focus mode can set the focus area to a center of frame and corresponding center of the screen at block 206).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the designation of the motion detection region of modified Frey in view of the designation of the metering area of Jones in order to automatically focus on the area of interest and improve ease of use.

Regarding claim 13, the recording method of claim 13 is rejected based on the same rationale as the electronic device of claim 5.

Regarding claim 15, modified Frey discloses the recording method as claimed in claim 9, further comprising: determining whether a touch is generated in an area other than the motion detection area; and moving the motion detection area 
However, modified Frey fails to explicitly disclose moving the focal point of the image sensor based on the touch input.
However, in analogous art, Jones teaches moving the focal point of the image sensor based on the touch input (para [0025]-[0027] and figs. 1-2: A touch to focus mode may then be automatically initiated in response to the user selection at block 208 and an exposure metering area can then automatically be determined based on the user selection).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the designation of the motion detection region of modified Frey in view of the designation of the metering area of Jones in order to automatically focus on the area of interest and improve ease of use.

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Landqvist, further in view of US 20160173810 A1 to Nakagawa.

Regarding claim 17, modified Frey discloses the electronic device as claimed in claim 1, and Frey suggests user control of the frame rate (para [0062]), but fails to explicitly disclose wherein the memory is configured to further store instructions that cause the processor to activate the specified function in response to a user input selecting a super-slow recording menu displayed on one side of a display.
However, in analogous art, it is known from Nakagawa to activate the specified function in response to a user input selecting a super-slow recording menu displayed on one side of a display (para [0041]-[0042] and figs. 2-6: the user interface includes a multiplication factor selection screen display button 201 is displayed on the display 105, and the screen of the display 105 transitions to the multiplication factor selection screen due to the user pressing the multiplication factor selection screen display button 201. The multiplication factor selection screen enables user selection of a fast, normal or slow image capturing unit frame rate. Additionally, if the ‘specified function’ is interpreted as entering the set-up mode for designating regions to record with different frame rates as per claim 1, then it is obvious that the menu option for selecting super-slow recording mode would enable options for setting a frame rate designation area as well to improve ease of use).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Frey further in view of the above teachings and capture frame rate setting screen of Nakagawa so that user can easily set a capture frame rate (Nakagawa, para [0083]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484